DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  the phrase “A apparatus” in line 1 (preamble) needs to be changed to “An apparatus”, and “said arm” in line 2 needs to be changed to “said upright arm element”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  the phrase “A device” in line 1 (of preamble) needs to be changed to “An Apparatus”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  the phrase “said arm” in line 5 needs to be changed to “said upright arm element”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  the phrase “said device” in line 3 needs to be changed to “said stationary cycling device”.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  the phrase “a user” in line 1 needs to be changed to either “said user” or “the user”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "said apparatus" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Applicant is advised to either remove this limitation from the claim or define “said apparatus” similar to claim 1 to overcome this rejection. Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of dependency on claim 12.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons. Claim 14 recites: “wherein: said sensing of said configured glove is capable of tracking cross over punching across a body midline of said user and detecting a specific one of said left or right configured gloves”, and it is not clear how “sensing of the configured glove” is capable of tracking cross over punching and detecting specific one of the left or right configured gloves  since such phrase (sensing of said configured glove) is referring to a function itself and not a structure and as such it is unclear how a functional limitation performs another function (i.e. tracking and detecting). Furthermore, “said sensing” lacks antecedent 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over WU (US 2019/0381382 A1, (hereinafter “Wu ‘382”)) in view of “CYCLE BOXER – Upright Bike with Boxinig Pad” by LifeSpan (https://www.lifespanfitness.com/products/cycleboxer-bike, hereinafter referred to as “LifeSpan”, a pdf version of this document has been attached to this Office Action).


[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Seat)][AltContent: arrow][AltContent: textbox (Handle-bar)][AltContent: arrow][AltContent: textbox (Upright arm element)][AltContent: textbox (Pedals)]
    PNG
    media_image1.png
    877
    479
    media_image1.png
    Greyscale


Wu ‘382 is silent about the stationary cycling device being a variable resistance cycling device and the seat being an adjustable seat. 
Regarding claim 1, LifeSpan teaches an apparatus for engaging in an isomorphic simulation of a sporting activity, comprising: a stationary variable resistance (pg. 4, Figure and description corresponding to the section under “SOLID CONSTRUCTION” which recites: “Smooth cycling resistance is achieved through a magnetic eddy current system”) cycling device including pedals (as shown below), an adjustable seat (see the  regarding the device controller); and, gloves, to be worn by a user (See Figure on pg. 3 corresponding to “CHALLENGING AND REWARDING” section), used to strike at said target zones in accordance with a pre-selected program sequence of discrete target zone illumination during cycling (pg. 3 sections under “CHALLENGING AND REWARDING” and “EASY OPERATION”).  
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Handle-bar)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Target Zones
(circular portions))][AltContent: arrow][AltContent: arrow][AltContent: textbox (Adjustable Seat)][AltContent: textbox (Punch Pad)][AltContent: textbox (Upright arm element)][AltContent: textbox (Pedals)]
    PNG
    media_image2.png
    529
    416
    media_image2.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu ‘382 such that the stationary cycling device includes a variable resistance and an adjustable seat as taught by LifeSpan in order to enable a user exercise their lower body with variable intensities according to their needs and also to accommodate users of varying heights. 

Regarding claims 4 and 10, Wu ‘382 as modified by LifeSpan teaches the apparatus further comprising: a computer implemented method in said controller for receiving signals from said target zone sensors and tabulating a score relating to accuracy of striking said target zones by said user (Wu ‘382: ¶ [0009], ¶ [0037], punch data can be displayed; LifeSpan: see below and the section under “CHALLENGING AND REWARDING”).


    PNG
    media_image3.png
    808
    861
    media_image3.png
    Greyscale

Regarding claims 5 and 11, Wu ‘382 as modified by LifeSpan teaches wherein: said punch-pad is vertically adjustable, along said arm, with respect to said cycling device (LifeSpan: see the Figure and description corresponding to the sections under “FULLY ADJUSTABLE FEATURES” and “EASY OPERATION”).  

Regarding claim 7, Wu ‘382 teaches an apparatus for engaging in an isomorphic simulation of a sporting activity, comprising: a stationary cycling device (i.e. 20 in Fig. 3) including pedals (as shown above), a seat (as shown above), handle-bar (as shown above), and an upright arm element (as shown above) mounted thereon proximate said handle bar (Fig. 3); a punch-pad (10) mounted on said arm so as to face and be within physical reach of a user of said apparatus (Fig. 3), said punch-pad including a plurality 

Wu ‘382 is silent about the stationary cycling device being a variable resistance cycling device and the seat being an adjustable seat. 
Regarding claim 7, LifeSpan teaches an apparatus for engaging in an isomorphic simulation of a sporting activity, comprising: a stationary variable resistance (pg. 4, Figure and description corresponding to the section under “SOLID CONSTRUCTION” which recites: “Smooth cycling resistance is achieved through a magnetic eddy current system”) cycling device including pedals (as shown above), an adjustable seat (see the Figure and description corresponding to the section under “FULLY ADJUSTABLE FEATURES”), handle-bar (as shown above), and an upright arm element mounted thereon proximate said handle bar (as shown above); a punch-pad (as shown above) mounted on said arm so as to face and be within physical reach of a user of said apparatus, said punch-pad including a plurality of discrete target zones thereon (as shown above), each of said target zones including illumination (see pg. 3 under “CHALLENGING AND REWARDING”) and a sensor capable of detecting impact and providing a signal to a device mounted controller regarding said impact (see pg. 3 under  regarding the device controller); and, gloves, to be worn by a user (See Figure on pg. 3 corresponding to “CHALLENGING AND REWARDING” section), used to strike at said target zones in accordance with a pre-selected program sequence of discrete target zone illumination during cycling (pg. 3 sections under “CHALLENGING AND REWARDING” and “EASY OPERATION”).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu ‘382 such that the stationary cycling device includes a variable resistance and an adjustable seat as taught by LifeSpan in order to enable a user exercise their lower body with variable intensities according to their needs and also to accommodate users of varying heights. 

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wu ‘382 in view of LifeSpan as applied to claims 1 and 7 above, and further in view of Jones et al. (US 2012/0108394 A1).
Wu ‘382 as modified by LifeSpan is silent about the apparatus further comprising: an accelerometer included in said target zones for detecting target zone deflection during use and providing a signal corresponding to said deflection to said controller.  
Regarding claims 2 and 8, Jones teaches an interactive apparatus comprising a plurality of target zones/punching pads (i.e. 445), and an accelerometer included in said 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu ‘382 invention in view of LifeSpan with an accelerometer included in said target zones for detecting target zone deflection during use and providing a signal corresponding to said deflection to said controller as taught by Jones in order to more accurately detect the intensity/force of strikes/impacts from various directions and use it to determine other performance parameters (see ¶ [0121]-[0133] of Jones).

Claims 3, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wu ‘382 and LifeSpan as applied to claims 1, 4 and 7 above, and further in view of Briel (WO 01/60463 A2). 
Wu ‘382 as modified by LifeSpan teaches the gloves being worn on the right and left hands of the user/left and right gloves being worn by the user (Wu ‘382: Fig. 4) (claims 3, 6 and 9). Wu ‘382 as modified by LifeSpan is silent about a contact switch included in said target zones to detect complete contact of one of said gloves with at least one of said discrete target zones, wherein: said illumination in said target zones is variable in color and is illuminated to correspond to a strike by a specific left or right glove worn by said user.  
Regarding claims 3 and 9, Briel teaches an apparatus for engaging in an isomorphic simulation of a sporting activity, comprising: a stationary cycling device (62) a contact switch (i.e. 74) included in said target zones to detect complete contact of one of user’s hands with at least one of said discrete target zones (pg. 16 lines 6-16), and a device mounted controller/processor receiving signals regarding user’s strikes (pg. 16 lines 6-16), wherein the user, strikes at said target zones in accordance with a pre-selected program sequence of discrete target zone illumination during cycling (pg. 16 line 25 – pg. 17 line 11), wherein the controller/processor tabulates a score relating to accuracy of striking said target zone by the user (pg. 16 lines 17-25).
Regarding claim 6, Briel teaches wherein: said illumination in said target zones is variable in color and is illuminated to correspond to a strike by a specific left or right hand of said user (pg. 10 lines 4-10).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu ‘382 invention in view of LifeSpan with a contact switch included in said target zones to detect complete contact of one of said gloves with at least one of said discrete target zones, wherein: said illumination in said target zones is variable in color and is illuminated to correspond to a strike by a specific left or right glove worn by/hand of said user as taught by Briel in .  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over WU (US 2020/0306609 A1, (hereinafter “Wu ‘609”)) in view of “CYCLE BOXER – Upright Bike with Boxinig Pad” by LifeSpan (https://www.lifespanfitness.com/products/cycleboxer-bike, hereinafter referred to as “LifeSpan”).
 Regarding claim 12, Wu ‘609 teaches a method of a user isomorphically simulating a sporting activity, comprising the steps of: mounting, in a seated position, a stationary cycling device (20 in Fig. 2, ¶ [0051]) including pedals (as shown below), a seat (as shown below), handle-bar (as shown below), and an upright arm element (as shown below) mounted thereon proximate said handle-bar (Fig. 2) and a punch-pad (10) mounted on said arm 40so as to face and be within physical reach of said user of said apparatus (Fig. 2), said punch-pad including a plurality of discrete target zones/boxing board (200) thereon, each of said target zones/boxing board including illumination/LED notifying device (300, ¶ [0037]) and a sensor/sensing device (400) capable of detecting the proximity of a configured glove (500, 600)  thereto (¶ [0039]), and providing a signal to a device mounted controller/operational unit (700)/processing unit (800) regarding said proximity of said configured glove (¶ [0039], ¶ [0048]); donning a pair of said configured gloves, to be worn by a user on respective left and right hands (¶ [0039], ¶ [0046]); selecting a sequenced program/setting signal of target zone illumination (¶ 

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Pedals)][AltContent: textbox (Seat)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Handle-bar)][AltContent: textbox (Upright arm element)] 
    PNG
    media_image4.png
    808
    481
    media_image4.png
    Greyscale

Wu ‘609 is silent about the stationary cycling device being a variable resistance cycling device and the seat being an adjustable seat.
Regarding claim 12, LifeSpan teaches a method of a user isomorphically simulating a sporting activity, comprising the steps of: mounting, in a seated position, a  regarding the device controller); donning a pair of said configured gloves, to be worn by a user on respective left and right hands (see figures below); selecting a sequenced program of target zone illumination (pg. 3 sections under “CHALLENGING AND REWARDING” and “EASY OPERATION”); cycling (see figures below); and, striking illuminated ones of said target zones in accord with the sequenced program of illumination (pg. 3 sections under “CHALLENGING AND REWARDING” and “EASY OPERATION”).  

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Handle-bar)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Target Zones
(circular portions))][AltContent: arrow][AltContent: arrow][AltContent: textbox (Adjustable Seat)][AltContent: textbox (Punch Pad)][AltContent: textbox (Upright arm element)][AltContent: textbox (Pedals)]
    PNG
    media_image2.png
    529
    416
    media_image2.png
    Greyscale

    PNG
    media_image5.png
    423
    505
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    418
    509
    media_image6.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu ‘382 such that the stationary cycling device includes a variable resistance and an adjustable seat as taught by LifeSpan in order to enable a user exercise their lower body with variable intensities according to their needs and also to accommodate users of varying heights. 
Claim 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu ‘609 in view of LifeSpan as applied to claim 12 above, and further in view of Burt, JR. (US 2015/0360110 A1, hereinafter referred to as “Burt”).
Wu ‘609 as modified by LifeSpan teaches left and right gloves to be worn by the user (Wu ‘609: 500, 600) (Claim 13). Wu ‘609 as modified by LifeSpan is silent about wherein said illumination in said target zones is variable in colour and is illuminated to correspond to a strike by a specific left or right glove worn by said user.  
Regarding claim 13, Burt teaches a method comprising providing an apparatus having a punching pad including a plurality of discrete target zones/targets thereon (18, 20, Figs. 1 and 3), each of the target zones including illumination (¶ [0012]), wherein said illumination in said target zones is variable in colour and is illuminated to correspond to a strike by a specific left or right hand of said user (¶ [0015]-[0016]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu ‘382 invention in view of LifeSpan wherein said illumination in said target zones is variable in colour and is illuminated to correspond to a strike by a specific left or right glove worn by said user as taught by Burt in order to develop hand speeds and accuracy and improve the user’s reaction time and reflexes (see ¶ [0003] and ¶ [0011] of Burt).
Regarding claim 14, Wu ‘609 as modified by LifeSpan and Burt teaches wherein: said sensing of said configured glove is capable of tracking cross over punching across a body midline of said user and detecting a specific one of said left or right configured gloves (Wu ‘609: ¶ [0062]-[0063]; Burt: ¶ [0016]).  

Regarding claim 16, Wu ‘609 as modified by LifeSpan and Burt teaches the method further comprising continuous monitoring an RPM/pedaling speed of cycling and a heart rate of said user to ensure that the user is engaged in simultaneous striking and cycling (Wu ‘609: ¶ [0049]; LifeSpan: as shown below and sections under “EASY OPERATION”).  

    PNG
    media_image7.png
    601
    596
    media_image7.png
    Greyscale



Regarding claim 19, Wu ‘609 as modified by LifeSpan and Burt teaches wherein a user is presented with active rest phases throughout the training program to ensure the user recovers somewhat between said rounds (Burt: ¶ [0018], the sequences can be separated by a certain amount of time for the user to regroup).  
Regarding claim 20, Wu ‘609 as modified by LifeSpan and Burt teaches wherein said tabulated score accounts for whether the correct target zone was punched and that such a punch was made with the correct hand and in an acceptable time frame and if so, to allocate a score to the user (Wu ‘609: ¶ [0011], ¶ [0049], ¶ [0065]; LifeSpan: sections under “CHALLENGING AND REWARDING” and “EASY OPERATION” and as shown above; Burt: ¶ [0015]-[0019]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHILA JALALZADEH ABYANEH/           Examiner, Art Unit 3784